Exhibit 10.1
BB&T EQUIPMENT FINANCE CORPORATION
 
MASTER LEASE AGREEMENT
     THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of November 25, 2009,
between BB&T EQUIPMENT FINANCE CORPORATION, its successors and assigns
(“Lessor”), and POWERSECURE, INC., its successors and permitted assigns
(“Lessee”).
     Lessee desires to lease from Lessor the equipment and other property (the
“Equipment”) described in each Equipment Schedule executed pursuant to this
Lease (each, a “Schedule”) incorporating by reference the terms and conditions
of this Lease (the term “Lease” shall also include any Riders to this Lease
entered into with respect to such Schedule). Certain definitions and
construction of certain of the terms used in this Lease are provided in
Section 19 hereof.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Lease agree as follows:
1. AGREEMENT TO LEASE; TERM. This Lease is effective as of the date specified
above. By entering into a Schedule, Lessor leases the Equipment described
therein to Lessee, and Lessee leases such Equipment from Lessor, in each case,
subject to the terms and conditions in this Lease and such Schedule and all of
the other documents and agreements executed in connection herewith
(collectively, the “Lease Documents”). Each Schedule, incorporating the terms
and conditions of this Lease, will constitute a separate instrument of lease.
The term of lease with respect to each item of Equipment leased under a Schedule
shall commence on the date of execution of such Schedule and continue for the
term provided in that Schedule.
2. RENT. Lessee shall pay Lessor (a) the rental installments (“Basic Rent”) as
and when specified in each Schedule, without demand, and (b) all of the other
amounts payable in accordance with this Lease, such Schedule and/or any of the
other Lease Documents (“Other Payments”, and together with the Basic Rent,
collectively, the “Rent”). Upon Lessee’s execution thereof, the related Schedule
shall constitute a non-cancelable net lease, and Lessee’s obligation to pay
Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the “Suppliers”), or anyone else, for any reason whatsoever
(each, an “Abatement”). Lessee agrees that all Rent shall be paid in accordance
with Lessor’s or Assignee’s written direction. Time is of the essence. If any
Rent is not paid within five (5) days of the due date, Lessee shall pay a late
charge equal to five (5) percent of the amount in arrears.
3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. Lessee represents, warrants and
agrees that, as of the effective date of this Lease and of each Schedule:
(a) Lessee has the form of business organization indicated, and is and will
remain duly organized and existing in good standing under the laws of the state
specified, under Lessee’s signature and is duly qualified to do business
wherever necessary to perform its obligations under the Lease Documents,
including each jurisdiction in which the Equipment is or will be located.
Lessee’s legal name is as shown in the preamble of this Lease; and Lessee’s
Federal Employer Identification Number and organizational number are as set
forth under Lessee’s signature. Within the previous six (6) years, Lessee has
not changed its name, done business under any other name, or merged or been the
surviving entity of any merger, except as disclosed to Lessor in writing.
(b) The Lease Documents (i) have been duly authorized by all necessary action
consistent with Lessee’s form of organization, (ii) do not require the approval
of, or giving notice to, any governmental authority, (iii) do not contravene or
constitute a default under any applicable law, Lessee’s organizational
documents, or any agreement, indenture, or other instrument to which Lessee is a
party or by which it may be bound, and (iv) constitute legal, valid and binding
obligations of Lessee enforceable against Lessee, in accordance with the terms
thereof. (c) There are no pending actions or proceedings to which Lessee is a
party, and there are no other pending or threatened actions or proceedings of
which Lessee has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect. As used herein, “Material Adverse Effect” shall mean (i) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Lessee, or on Lessor’s rights and
remedies under this Lease, or (ii) a

 



--------------------------------------------------------------------------------



 



material impairment of the ability of Lessee to perform its obligations under or
remain in compliance with such Schedule or any of the other Lease Documents.
Further, Lessee is not in default under any financial or other material
agreement that, either individually, or in the aggregate, would have the same
such effect. (d) All of the Equipment covered by such Schedule is located solely
in the jurisdiction(s) specified in such Schedule. (e) Under the applicable laws
of each such jurisdiction, such Equipment consists (and shall continue to
consist) solely of personal property and not fixtures. Such Equipment is
removable from and is not essential to the premises at which it is located.
(f) The financial statements of PowerSecure International, Inc. (“Guarantor”)
(copies of which have been furnished to Lessor, or have been made publicly
available in filings with the Securities and Exchange Commission (“SEC”)) have
been prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), and fairly present, in all material respects,
Guarantor’s financial condition and the results of its operations as of the date
of and for the period covered by such statements, and since the date of such
statements there has been no material adverse change in such conditions or
operations. (g) With respect to any Collateral, Lessee has good title to, rights
in, and/or power to transfer all of the same. (h) The Supplier is not an
affiliate of Lessee. (i) The Supply Contract (as such term is hereinafter
defined) represents an arms’ length transaction and the purchase price for the
Equipment specified therein is the amount obtainable in an arms’ length
transaction between a willing and informed buyer and a willing and informed
seller under no compulsion to sell.
4. FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows: (a) Lessee
will furnish Lessor with (1) Guarantor’s balance sheet, statement of income and
statement of retained earnings, prepared in accordance with GAAP, certified by a
recognized firm of certified public accountants, within one hundred twenty
(120) days of the close of each fiscal year of Guarantor, (2) Guarantor’s
quarterly financial report certified by the chief financial officer of
Guarantor, within sixty (60) days of the close of each fiscal quarter of
Guarantor, and (3) all of Guarantor’s Forms 10-K and 10-Q, if any, filed with
the SEC as and when filed (by filing these SEC forms, or making them publicly
available in electronic form, in each case, within the time periods set forth in
clauses (1) and (2), Lessee shall be deemed to have satisfied the requirements
of clauses (1), (2) and (3)). (b) Lessee shall obtain and deliver to Lessor
and/or promptly execute or otherwise authenticate any documents, filings,
waivers (including any landlord and mortgagee waivers), releases and other
records, and will take such further action as Lessor may reasonably request in
furtherance of Lessor’s rights under any of the Lease Documents. Lessee
irrevocably authorizes Lessor to file UCC financing statements (“UCCs”), and
other filings with respect to the Equipment or any Collateral. Without Lessor’s
prior written consent, Lessee agrees not to file any corrective or termination
statements or partial releases with respect to any UCCs filed by Lessor pursuant
to this Lease. (c) Lessee shall provide written notice to Lessor: (1) thirty
(30) days prior to any change in Lessee’s name or jurisdiction or form of
organization; (2) promptly upon the occurrence of any Event of Default (as
defined in Section 15) or event which, with the lapse of time or the giving of
notice, or both, would become an Event of Default (a “Default”); and (3)
promptly upon Lessee becoming aware of any alleged material violation of
applicable law relating to the Equipment or this Lease. (d) Lessee has been
advised by Lessor that the USA Patriot Act establishes minimum standards of
account information to be collected and maintained by Lessor, and that to help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that when Lessee executes this Lease, Lessor may ask for Lessee’s
name and address, the date of birth of the officers executing this Lease, and
other information that will allow Lessor to identify Lessee; and that Lessor may
also ask to see the driver’s license or other identifying documents of the
officers of Lessee executing this Lease. (e) Lessee is and will remain in
compliance in all material respects with all applicable laws including, without
limitation, (i) ensuring that no person who owns a controlling interest in or
otherwise controls Lessee is or shall be (A) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation, or (B) a person designated under Sections 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (ii) compliance with all applicable
Bank Secrecy Act (“BSA”) laws, regulations and government guidance on BSA
compliance and on the prevention and detection of money laundering violations.
5. CONDITIONS PRECEDENT. Lessor’s agreement to purchase and lease any Equipment
under a Schedule, is conditioned upon Lessor’s determination that all of the
following have been satisfied: (a) Lessor having received the following, in form
and substance reasonably satisfactory to Lessor: (1) evidence as to due
compliance with the insurance provisions of Section 11; (2) if requested, lien
searches in the jurisdiction of Lessee’s organization, and wherever else Lessor
deems appropriate; (3) UCCs and all other filings required by Lessor; (4) a
certificate of an appropriate officer of Lessee certifying: (A) resolutions duly
authorizing the transactions contemplated in the applicable Lease Documents, and
(B) the incumbency and signature of the officers of Lessee authorized to execute
such documents; (5) if requested by Lessor, an opinion of counsel for Lessee as
to each of the matters set forth in sub-parts (a) through (c) of Section 3;
(6) the only manually executed original of the Schedule, and counterpart
originals of all other Lease Documents; (7) all purchase documents pertaining to
the Equipment (collectively, the “Supply Contract”); (8) if requested by Lessor,
good

2



--------------------------------------------------------------------------------



 



standing certificates from the jurisdiction of Lessee’s organization and the
location of the Equipment, and evidence of Lessee’s organizational number; (9) a
true and complete copy of the Load Curtailment Services Agreement or
substantially similar agreement (the “Services Agreement”) then having been
executed between Lessee and its customer (a “Customer”) requiring the deployment
of the Equipment described on the Schedule, certified by an appropriate officer
of Lessee, which Services Agreement shall include a provision providing to
Lessee access to the location at which the Equipment will be used (the
“Premises”) (provided, however, that the Services Agreement shall be held and
treated as confidential information as and to the same extent that Lessor treats
its own confidential information, and the Services Agreement will not be
provided to any Assignee (as such term is hereinafter defined) unless such
Assignee agrees to hold and treat the Services Agreement confidentially as and
to the same extent that such Assignee treats its own confidential information);
(10) the Master Lease Guaranty (the “Guaranty”), in form and substance
satisfactory to Lessor, duly executed by Guarantor; (11) a certificate of
Guarantor’s secretary certifying: (A) resolutions duly authorizing the
undertaking to guarantee the payment and performance of the obligations of
Lessee under this Lease, and (B) the incumbency and signature of the officers of
Guarantor authorized to execute the Guaranty; (12) an opinion of counsel for
Guarantor as to each of the matters set forth in Subparts (a)(1) and (2),
(b) and (c) of Section 4 of the Guaranty; (13) with respect to each Premises:
(A) an Agreement executed by the applicable Customer (the “Agreement”)
consenting to the assignment by Lessee to Lessor of Lessee’s rights to access
the Premises pursuant to the Services Agreement; and (B) if the Premises are not
owned by the applicable Customer, either a real property waiver or evidence that
the real property lease with respect to the Premises expressly acknowledges that
the nature of the Equipment does not constitute real property fixtures,
permitting Lessor to access the Premises to remove the Equipment after the
occurrence of an Event of Default, in either case reasonably satisfactory to
Lessor; and (14) such other documents, agreements, instruments, certificates,
opinions, and assurances, as Lessor reasonably may require. (b) All
representations and warranties provided by Lessee in favor of Lessor in any of
the Lease Documents shall be true and correct on the effective date of the
related Schedule (Lessee’s execution and delivery of the Schedule shall
constitute Lessee’s acknowledgment of the same). (c) There shall be no Default
or Event of Default under the Schedule or any other Lease Documents. The
Equipment shall have been delivered to and accepted by Lessee, as evidenced by
the Schedule, and shall be in the condition and repair required hereby; and on
the effective date of such Schedule Lessor shall have received good title to the
Equipment described therein, free and clear of any claims, liens, attachments,
rights of others and legal processes (“Liens”).
6. ACCEPTANCE UNDER LEASE. Upon delivery, Lessee shall inspect and, if
conforming to the condition required by the applicable Supply Contract, accept
the Equipment and execute and deliver to Lessor a Schedule describing such
Equipment. The Schedule will evidence Lessee’s unconditional and irrevocable
acceptance under the Schedule of the Equipment described therein. However, if
Lessee fails to accept delivery of any item of the Equipment, or accepts such
Equipment but fails to satisfy any or all of the other conditions set forth in
Section 5, Lessor shall have no obligation to purchase or lease such Equipment.
In such event, Lessor’s rights shall include, among other things, the right to
demand that Lessee (a) fully assume all obligations as purchaser of the
Equipment, with the effect of causing Lessor to be released from any liability
relating thereto, (b) immediately remit to Lessor an amount sufficient to
reimburse it for all advance payments, costs, taxes or other charges paid or
incurred with respect to the Equipment (including any of such amounts paid by
Lessor to Supplier under the Supply Contract or as a reimbursement to Lessee),
together with interest at the Default Rate accruing from the date or dates such
amounts were paid by Lessor until indefeasibly repaid by Lessee in full, and
(c) take all other actions necessary to accomplish such assumption.
7. USE AND MAINTENANCE. (a) Lessee shall (1) use the Equipment solely in the
continental United States and in the conduct of its business, for the purpose
for which the Equipment was designed, in a careful and proper manner, and shall
not permanently discontinue use of the Equipment; (2) operate, maintain, service
and repair the Equipment, and maintain all material records and other materials
relating thereto, (A) in accordance and consistent with (i) the Supplier’s
recommendations and all maintenance and operating manuals or service agreements,
whenever furnished or entered into, including any subsequent amendments or
replacements thereof, issued by the Supplier or service provider, (ii) the
requirements of all applicable insurance policies, (iii) the Supply Contract, so
as to preserve all of Lessee’s and Lessor’s rights thereunder, including all
rights to any warranties, indemnities or other rights or remedies, (iv) all
applicable laws, and (v) the prudent practice of other similar companies in the
same business as Lessee, but in any event, to no lesser standard than that
employed by Lessee for comparable equipment owned or leased by it; and
(B) without limiting the foregoing, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee’s full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the
Schedule; and (4) not attach or incorporate the Equipment to or in any other
property in such a manner that the Equipment is an inseparable accession to or a
part of such other property. (b) Within a

3



--------------------------------------------------------------------------------



 



reasonable time, Lessee will replace any parts of the Equipment which become
worn out, lost, destroyed, damaged beyond repair or otherwise unfit for use, by
new or reconditioned replacement parts which are free and clear of all Liens and
have a value, utility and remaining useful life at least equal to the parts
replaced (assuming that they were in the condition required by this Lease). Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee. Title to all such parts, modifications and additions to the
Equipment which are essential to the operation of the Equipment or the absence
of which would materially adversely affect the value, utility or remaining
useful life of the Equipment (“Non-Severable Improvements”), immediately shall
vest in Lessor, without any further action by Lessor or any other person, and
they shall be deemed incorporated in the Equipment for all purposes of the
related Schedule. Unless replaced in accordance with this Section, Lessee shall
not remove any parts originally or from time to time attached to the Equipment,
if such parts are essential to the operation of the Equipment, are required by
any other provision of this Lease or cannot be detached from the Equipment
without materially interfering with the operation of the Equipment or materially
adversely affecting the value, utility and remaining useful life which the
Equipment would have had without the addition of such parts. Except as permitted
in this Section, Lessee shall not make any material alterations to the
Equipment, except to improve the performance of the Equipment, or compensate or
correct for any deficiencies in the Equipment causing performance issues in the
application for which the Equipment is deployed. (c) Upon three (3) business
days’ notice, Lessee shall afford Lessor and/or its designated representatives
access to the premises where the Equipment is located for the purpose of
inspecting such Equipment and all applicable maintenance or other records
relating thereto at any reasonable time during normal business hours; provided,
however, if a Default or Event of Default shall have occurred and then be
continuing, no notice of any inspection by Lessor shall be required. If any
discrepancies are found that materially adversely affect the value, utility or
remaining useful life of the Equipment, Lessor will communicate these
discrepancies to Lessee in writing. Lessee shall then have sixty (60) days to
rectify these discrepancies at its sole expense, or Lessee may determine that
such item of the Equipment has suffered a Total Loss (as such term is
hereinafter defined), in which case the provisions of Section 12 hereof shall
apply. Lessee shall pay all expenses of a re-inspection by Lessor’s appointed
representative, if corrective measures were required.
8. DISCLAIMER; QUIET ENJOYMENT. (a) THE EQUIPMENT IS LEASED HEREUNDER “AS IS,
WHERE IS”. LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE
LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE
FOREGOING. Without limiting the foregoing, Lessor will not be responsible to
Lessee or any other person with respect to, and Lessee agrees to bear sole
responsibility for, any risk or other matter that is the subject of Lessor’s
disclaimer; and Lessor’s agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Lease. So long as no Event of Default has occurred, Lessee may
exercise Lessor’s rights, if any, under any warranty with respect to the
Equipment. Lessee’s exercise of such rights shall be at its sole risk, shall not
result in any prejudice to Lessor, and may be exercised only during the term of
the related Schedule. Lessee shall not attempt to enforce any such warranty by
legal proceeding without Lessor’s prior written approval (which approval shall
not unreasonably be withheld). (b) Lessor warrants that during the term of each
Schedule, so long as no Event of Default has occurred, Lessee’s possession and
use of the Equipment leased thereunder shall not be interfered with by Lessor or
anyone rightfully claiming an interest through Lessor. The preceding warranty is
in lieu of all other warranties by Lessor, whether written, oral or implied,
with respect to this Lease or the Equipment. Any actual or purported breach of
this warranty shall not give rise to any Abatement, but Lessee may bring a
direct cause of action against Lessor for any actual damages directly resulting
from any such breach.
9. FEES AND TAXES. Lessee agrees to: (a) (1) if permitted by law, file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the

4



--------------------------------------------------------------------------------



 



Equipment directly to the appropriate taxing authorities; (b) (1) pay when due
as requested by Lessor, and (2) defend and indemnify Lessor on a net after-tax
basis against liability for all license and/or registration fees, assessments,
and sales, use, property, excise, privilege, value added and other taxes or
other charges or fees now or hereafter imposed by any governmental body or
agency upon the Equipment or with respect to the manufacture, shipment,
purchase, ownership, delivery, installation, leasing, operation, possession,
use, return, or other disposition thereof or the Rent hereunder (other than
taxes on or measured solely by the net income of Lessor); and (c) indemnify
Lessor against any penalties, charges, interest or costs imposed with respect to
any items referred to in clauses (a) and (b) above (the items referred to in
clauses (a), (b), and (c) above being referred to herein as “Impositions”). Any
Impositions which are not paid when due and which are paid by Lessor shall, at
Lessor’s option, become immediately due from Lessee to Lessor.
10. TITLE; GRANTING CLAUSE. (a) Lessee and Lessor intend that: (1) each
Schedule, incorporating by reference the terms of this Lease, constitutes a true
“lease” and a “finance lease” as such terms are defined in Article 2A and not a
sale or retention of a security interest; and (2) Lessor is and shall remain the
owner of each item of Equipment (unless sold by Lessor pursuant to any Lease
Document), and Lessee shall not acquire any right, title or interest in or to
such Equipment except the right to use it in accordance with the terms of the
related Schedule. (b) In order to secure the prompt payment of the Rent and all
of the other amounts from time to time outstanding with respect hereto and to
each Schedule, and the performance and observance by Lessee of all of the
provisions hereof and thereof and of all of the other Lease Documents, Lessee
hereby collaterally assigns, grants and conveys to Lessor a security interest in
and lien on all of Lessee’s right, title and interest in and to all of the
following (whether now existing or hereafter created, and including any other
collateral described on any rider hereto; the “Collateral”): (1) (if contrary to
the parties’ intentions a court determines that such Schedule is not a true
“lease” under the UCC) the Equipment described in such Schedule or otherwise
covered thereby, together with all software furnished by the Supplier and
Non-Severable Improvements, and any and all substitutions, replacements or
exchanges for any such item of Equipment, in each such case in which Lessee
shall from time to time acquire an interest; (2) the rights of Lessee to access
the Premises and to remove the Equipment pursuant to all Service Agreements now
or hereafter executed with respect to the Equipment; and (3) any and all
insurance and/or other proceeds of the property and other collateral in and
against which a security interest is granted hereunder. (c) The collateral
assignment, security interest and lien granted herein shall survive the
termination, cancellation or expiration of each Schedule until such time as
Lessee’s obligations thereunder are fully and indefeasibly discharged. (d) If
contrary to the parties’ intentions a court determines that any Schedule is not
a true “lease”, the parties agree that in such event Lessee agrees that:
(1) with respect to the Equipment, in addition to all of the other rights and
remedies available to Lessor hereunder upon the occurrence of a Default, Lessor
shall have all of the rights and remedies of a first priority secured party
under the UCC; and (2) any obligation to pay Basic Rent or any Other Payment, to
the extent constituting the payment of interest, shall be at an interest rate
that is equal to the lesser of the maximum lawful rate permitted by applicable
law or the effective interest rate used by Lessor in calculating such amounts.
11. INSURANCE. Upon acceptance under a Schedule, until the Equipment is returned
to Lessor in accordance with this Lease, Lessee shall maintain insurance
coverage with respect to the Equipment insuring against customary risks,
including: (a) any casualty to the Equipment (or any portion thereof), including
loss or damage due to fire and the risks normally included in extended coverage,
malicious mischief and vandalism, for not less than the full replacement value
of the Equipment; and (b) any commercial liability arising in connection with
the Equipment, including both bodily injury and property damage with a combined
single limit per occurrence of not less than the amount specified in the
Schedule; having a deductible reasonably satisfactory to Lessor. The required
insurance policies (including endorsements) shall (i) be in form and amount
reasonably satisfactory to Lessor, and written by insurers of recognized
reputation and responsibility satisfactory to Lessor (but such insurer shall
carry a current rating by A.M. Best Company of at least “A-” for a general
policyholder and a financial rating of at least “VIII”), (ii) be endorsed to
name Lessor as an additional insured (but without responsibility for premiums),
(iii) provide that any amount payable under the required casualty coverage shall
be paid directly to Lessor as sole loss payee, and (iv) provide for thirty
(30) days’ written notice by such insurer of cancellation, material change, or
non-renewal.
12. LOSS AND DAMAGE. (a) At all times until the Equipment is returned to Lessor
in accordance with this Lease, Lessee shall bear the risk of loss, theft,
confiscation, taking, unavailability, damage or partial destruction of the
Equipment and shall not be released from its obligations under any Schedule or
other Lease Document in any such event. (b) Lessee shall provide prompt written
notice to Lessor of any Total Loss or any material damage to the Equipment. Any
such notice must be provided together with any damage reports provided to any
governmental authority, the insurer or Supplier, and any documents pertaining to
the repair of such damage, including copies of work orders, and all invoices for
related charges. (c) Without limiting any other provision hereof, Lessee shall
repair all material damage to any item of Equipment from any and all causes,
other than a Total Loss, so as to cause it to be in the condition and repair
required by this Lease. (d) A “Total Loss” shall be deemed to have occurred to
an item of Equipment upon: (1) the actual or constructive total loss of any item

5



--------------------------------------------------------------------------------



 



of the Equipment, (2) the loss, disappearance, theft or destruction of any item
of the Equipment, or damage to any item of the Equipment that is uneconomical to
repair or renders it unfit for normal use, or (3) the condemnation,
confiscation, requisition, seizure, forfeiture or other taking of title to or
use of any item of the Equipment or the imposition of any Lien thereon by any
governmental authority. On the next rent payment date following a Total Loss (a
“Loss Payment Date”), Lessee shall either: (x) replace the item or items of the
Equipment with respect to which the Total Loss has occurred (the “Lost
Equipment”) with replacement items, provided that (A) such replacement item is
free and clear of all Liens, (B) such replacement item has a value, utility and
remaining useful life at least equal to, and is in as good an operating
condition as, the Lost Equipment (assuming that such item of Lost Equipment was
in the condition and repair required by the terms hereof immediately prior to
the occurrence of such Total Loss), and (C) Lessee, at its own cost and expense,
furnishes to Lessor such documents evidencing such conveyance, and makes such
filings, as Lessor shall reasonably request to subject such replacement item to
this Lease; or (y) pay to Lessor the Basic Rent due on that date plus the
Stipulated Loss Value of the Lost Equipment, together with any Other Payments
due hereunder with respect to the Lost Equipment. Upon making such payment,
(i) Lessee’s obligation to pay future Basic Rent shall terminate solely with
respect to the items of Lost Equipment so paid for, but Lessee shall remain
liable for, and pay as and when due, all Other Payments, and (ii) Lessor shall
convey to Lessee all of Lessor’s right, title and interest in the Lost
Equipment, “AS IS WHERE IS”, but subject to the requirements of any third party
insurance carrier in order to settle an insurance claim. As used in this Lease,
“Stipulated Loss Value” shall mean the product of the Total Invoice Cost of the
Lost Equipment, times the percentage factor applicable to the Loss Payment Date,
as set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule. After the final rent payment date of the original term or any renewal
term of a Schedule, the Stipulated Loss Value shall be determined as of the last
rent payment date during the applicable term of such Schedule, and the
applicable percentage factor shall be the last percentage factor set forth in
the Schedule of Stipulated Loss Values incorporated in such Schedule. (e) Lessor
shall be under no duty to Lessee to pursue any claim against any person in
connection with a Total Loss or other loss or damage. (f) If Lessor receives a
payment under an insurance policy required under this Lease in connection with
any Total Loss or other loss of or damage to an item of Equipment, and such
payment is both unconditional and indefeasible, then provided Lessee shall have
complied with the applicable provisions of this Section, Lessor shall either
(1) if received pursuant to a Total Loss, remit such proceeds to Lessee up to an
amount equal to the amount paid by Lessee to Lessor as the Stipulated Loss
Value, or credit such proceeds against any amounts owed by Lessee pursuant to
Section 12(d), or (2) if received with respect to repairs made pursuant to
Section 12(c), remit such proceeds to Lessee up to an amount equal to the amount
of the costs of repair actually incurred by Lessee, as established to Lessor’s
satisfaction. Any excess insurance proceeds shall be returned to Lessee, so long
as no Default or Event of Default has occurred and is continuing.
13. REDELIVERY. (a) Lessee shall provide written notice to Lessor not less than
one hundred eighty (180) days and not more than three hundred sixty-five
(365) days prior to the expiration of the term of any Schedule (or of any
renewal thereof, if applicable) of Lessee’s intent to return the Equipment
described on such Schedule to Lessor upon the expiration of the term of such
Schedule. IF LESSEE FAILS TO PROVIDE THE FOREGOING NOTICE IN A TIMELY MANNER,
THE TERM OF THE APPLICABLE SCHEDULE AUTOMATICALLY SHALL BE DEEMED TO HAVE BEEN
EXTENDED, WHICH EXTENSION SHALL CONTINUE UNTIL ONE HUNDRED EIGHTY (180) DAYS
AFTER THE DATE ON WHICH LESSEE PROVIDES THE REQUIRED NOTICE, DURING WHICH
EXTENSION PERIOD LESSEE SHALL CONTINUE TO PAY TO LESSOR PER DIEM RENT AT THE
LAST PREVAILING LEASE RATE UNDER THE APPLICABLE SCHEDULE; provided, however that
Lessor may elect to terminate such extension at any time upon ten (10) days
written notice to Lessee. During such extension period, the terms and conditions
of this Lease (including, without limitation, the provisions of this Section 13)
shall continue to be applicable. Solely for purposes of the definition of
Stipulated Loss Value in Section 12(d) hereof, any such extension shall be
deemed a renewal of the term of such Schedule. (b) Upon the expiration or
earlier cancellation or termination of any Schedule, Lessee shall return the
Equipment described on such Schedule to Lessor free and clear of all Liens
whatsoever, to such place(s) within North America as Lessor shall specify.
Lessee shall provide, at its expense, transit insurance for the redelivery
period in an amount equal to the replacement value of such Equipment and Lessor
shall be named as the loss payee on all such policies of insurance. Lessee shall
cause: (1) the Supplier’s representative or other qualified person reasonably
acceptable to Lessor (the “Designated Person”) to de-install such Equipment in
accordance with the Supplier’s specifications (as applicable) and pack such
Equipment properly and in accordance with the Supplier’s recommendations (as
applicable); and (2) such Equipment to be transported in a manner consistent
with the Supplier’s recommendations and practices (as applicable). Upon return,
such Equipment shall be: (i) in the same condition as when delivered to Lessee
under the related Schedule, ordinary wear and tear excepted; (ii) mechanically
and structurally sound, capable of performing the functions for which such
Equipment was originally designed, in accordance with the Supplier’s published
and recommended specifications (as applicable); (iii) redelivered with all
component parts in good operating condition (and all components must meet or
exceed the Supplier’s minimum recommended specifications, unless otherwise
agreed by Lessor in writing); (iv) redelivered with all software and
documentation necessary for the operation of such Equipment

6



--------------------------------------------------------------------------------



 



for the performance of the functions for which such Equipment was originally
designed (whether or not such software is embedded in or otherwise is a part of
such Equipment); and (v) cleaned and cosmetically acceptable, with all
Lessee-installed markings removed and all material rust, corrosion or other
contamination having been removed or properly treated, and in such condition so
that it may be immediately installed and placed in service by a third party.
Upon delivery, such Equipment shall be in compliance with all applicable
Federal, state and local laws, and health and safety guidelines. Lessee shall be
responsible for the cost of all repairs, alterations, inspections, appraisals,
storage charges, insurance costs, demonstration costs and other related costs
necessary to cause such Equipment to be in full compliance with the terms of
this Lease. (c) If requested by Lessor, Lessee shall also deliver all related
records and other data to Lessor, including all records of major maintenance,
modifications, additions and major repairs, computerized maintenance history,
and any maintenance and repair manuals (collectively, the “Records”). All
manuals or other documents delivered to Lessor that are subject to periodic
revision will be fully up-to-date and current to the latest revision standard of
any particular manual or document. In the event any such Records are missing or
incomplete, Lessor shall have the right to cause the same to be reconstructed at
Lessee’s expense. (d) In addition to Lessor’s other rights and remedies
hereunder, if such Equipment is not returned in a timely fashion, or if repairs
are necessary to place any item of Equipment in the condition required in this
Section, Lessee shall (i) continue to pay to Lessor per diem rent at the last
prevailing lease rate under the applicable Schedule with respect to such item of
Equipment, for the period of delay in redelivery, and/or for the period of time
reasonably necessary to accomplish such repairs, and (ii) pay to Lessor an
amount equal to the aggregate cost of any such repairs. Lessor’s acceptance of
such rent on account of such delay and/or repair does not constitute an
extension or renewal of the term of the related Schedule or a waiver of Lessor’s
right to prompt return of such Equipment in proper condition. Such amount shall
be payable upon the earlier of Lessor’s demand or the return of such Equipment
in accordance with this Lease. (e) Without limiting any other terms or
conditions of this Lease, the provisions of this Section are of the essence of
each Schedule, and upon application to any court of equity having jurisdiction,
Lessor shall be entitled to a decree against Lessee requiring Lessee’s specific
performance of its agreements in this Section.
14. INDEMNITY. (a) General. Lessee shall indemnify, defend and keep harmless
Lessor and any Assignee (as defined in Section 17), and their respective agents
and employees (each, an “Indemnitee”), from and against any and all Claims
(other than such as may directly and proximately result from the actual, but not
imputed, gross negligence or willful misconduct of such Indemnitee), by paying,
on a net after-tax basis, or otherwise discharging same, when and as such Claims
shall become due. Lessee agrees to indemnify each such Indemnitee with respect
to Claims for which such Indemnitee is strictly liable. Lessor shall give Lessee
prompt notice of any Claim hereby indemnified against and Lessee shall be
entitled to control the defense of and/or to settle any Claim, in each case, so
long as (1) no Default or Event of Default has occurred and is then continuing,
(2) Lessee confirms, in writing, its unconditional and irrevocable commitment to
indemnify each Indemnitee with respect to such Claim in accordance with the
terms of this Lease, (3) Lessee is financially capable of satisfying its
obligations under this Section, (4) Lessor approves the defense counsel selected
by Lessee (which approval shall not unreasonably be withheld), and (5) there is
no reasonable risk of criminal liability being imposed on Lessor or any of its
directors, officers or employees as a result of such Claim. The term “Claims”
shall mean all claims, allegations, harms, judgments, settlements, suits,
actions, debts, obligations, damages (whether incidental, consequential or
direct), demands (for compensation, indemnification, reimbursement or
otherwise), losses, penalties, fines, liabilities (including strict liability),
charges that Lessor has incurred or for which it is responsible, in the nature
of interest, Liens, and costs (including attorneys’ fees and disbursements and
any other legal or non-legal expenses of investigation or defense of any Claim,
whether or not such Claim is ultimately defeated or enforcing the rights,
remedies or indemnities provided for hereunder, or otherwise available at law or
equity to Lessor), of whatever kind or nature, contingent or otherwise, matured
or unmatured, foreseeable or unforeseeable, by or against any person, arising on
account of (A) any Lease Document, including the performance, breach (including
any Default or Event of Default) or enforcement of any of the terms thereof, or
(B) the Equipment, or any part or other contents thereof, any substance at any
time contained therein or emitted therefrom, including any hazardous substances,
or the premises at which the Equipment may be located from time to time, or
(C) the ordering, acquisition, delivery, installation or rejection of the
Equipment, the possession of any property to which it may be attached from time
to time, maintenance, use, condition, ownership or operation of any item of
Equipment, and by whomsoever owned, used, possessed or operated, during the term
of any Schedule with respect to that item of Equipment, the existence of latent
and other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including, Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever. If any Claim
is made against Lessee or an Indemnitee, the party receiving notice of such
Claim shall promptly notify the other, but the failure of the party receiving
notice to so notify the other shall not relieve Lessee of any obligation
hereunder except as and to the extent that any delay or failure by an Indemnitee
to notify Lessee of a Claim materially adversely prejudices or affects Lessee’s
ability to defend against such Claim. Notwithstanding the foregoing, Lessee
shall have no duty or obligation under this Section 14 with respect to Claims
(i) to

7



--------------------------------------------------------------------------------



 



the extent such Claims are otherwise covered by insurance proceeds, or (ii) for
any loss of income, profits, sales or savings or other similar damages, or
(iii) that are caused by the gross negligence, willful misconduct, recklessness
or fraud of the applicable Indemnitee.
     (b) Tax Indemnity. (1) Lessee represents and warrants that: (A) it believes
that it is reasonable to estimate that the useful life of the Equipment exceeds
the lease term (including any interim and fixed rental renewal periods) by the
greater of one (1) year or twenty (20) percent of such estimated useful life,
and that said Equipment will have a value at the end of the lease term,
including any fixed rate renewal period, of at least twenty (20) percent of the
Total Invoice Cost of the Equipment, without including in such value any
increase or decrease for inflation or deflation during the original lease term;
and (B) the Equipment is, and will be used by Lessee so as to remain, property
eligible for the MACRS Deductions (as defined below).
          (2) (A) If by reason by (i) any act or failure to act of Lessee
(including a breach of any covenant or agreement of Lessee set forth in this
Lease), or (ii) the misrepresentation of or breach by Lessee of any of the
warranties and representations set forth in Section 14(b)(1) of this Lease,
Lessor in computing its taxable income or liability for tax, shall lose, or
shall not have, or shall lose the right to claim or there shall be disallowed or
recaptured for Federal and/or state income tax purposes, in whole or in part,
the benefit of MACRS Deductions; or (B) Lessor shall become liable for
additional tax as a result of Lessee having added an attachment or made an
alteration to the Equipment, including (without limitation) any such attachment
or alteration which would increase the productivity or capability of the
Equipment so as to violate the provisions of Rev. Proc. 2001-28, 2001-1 C.B.
1156 (as it may hereafter be modified or superseded); hereinafter referred to as
a “Loss”; then Lessee shall pay Lessor the Tax Indemnification Payment as
additional rent and Lessor shall revise the Schedule(s) of Stipulated Loss
Values to reflect the Loss. As used herein, “MACRS Deductions” shall mean the
deductions under Section 167 of the Internal Revenue Code of 1986, as now or
hereafter amended (the “Code”), determined in accordance with the modified
Accelerated Cost Recovery System with respect to the Total Invoice Cost of any
item of the Equipment using the accelerated method set forth in
Section 168(b)(1) or 168(b)(2) of the Code as in effect on the date of this
Lease for property assigned to the class of property specified in the Schedule
pertaining thereto and taking into account, unless otherwise stated on such
Schedule, the fifty (50) percent special depreciation allowance and basis
adjustment under Section 168(k)(1) of the Code; “Lessor” shall be deemed to
include the consolidated Federal taxpayer group of which Lessor is a member; and
“Tax Indemnification Payment” shall mean such amount as, after consideration of
(i) all taxes required to be paid by Lessor in respect of the receipt thereof
under the laws of any governmental or taxing authority in the United States, and
(ii) the amount of any interest or penalty which may be payable by Lessor in
connection with the Loss, shall be required to cause Lessor’s after-tax net
return (the “Net Return”) to be equal to, but no greater than, the Net Return
computed consistently with current tax laws (and with the assumption that Lessor
is taxed at the highest marginal Federal and state tax rates) as of the date of
this Lease that would have been available to Lessor had the Loss not occurred.
          (3) Lessor promptly shall notify Lessee in writing of such Loss and
Lessee shall pay to Lessor the Tax Indemnification Payment within thirty
(30) days of such notice. For these purposes, a Loss shall occur upon the
earliest of: (A) the happening of any event (such as disposition or change in
use of any item of the Equipment) which will cause such Loss, (B) the payment by
Lessor to the Internal Revenue Service or state taxing authority of the tax
increase (including an increase in estimated taxes) resulting from such Loss;
(C) the date on which the Loss is realized by Lessor; or (D) the adjustment of
the tax return of Lessor to reflect such Loss.
15. DEFAULT. (a) A default shall be deemed to have occurred hereunder and under
a Schedule upon the occurrence of any of the following (each, an “Event of
Default”): (1) non-payment of Basic Rent on the applicable rent payment date
within five (5) days after it is due; (2) non-payment of any Other Payment
within ten (10) days after it is due; (3) failure to maintain, use or operate
the Equipment in material compliance with applicable law; (4) breach by Lessee
of its covenants pursuant to Section 4(e) hereof; (5) failure to obtain,
maintain and comply with all of the insurance coverages required under this
Lease; (6) any transfer or encumbrance that is prohibited by this Lease; (7) the
existence of any Lien that is prohibited by this Lease which continues for
fifteen (15) days after Lessee has actual knowledge thereof; (8) a payment or
other default by Lessee after applicable notice and grace periods under any
loan, lease, guaranty or other financial obligation to Lessor or its affiliates
which default entitles the other party to such obligation to exercise remedies;
(9) a payment or other default by Lessee after applicable notice and grace
periods under any material (that is, for an amount in excess of $5,000,000.00)
loan, lease, guaranty or other material financial obligation to any third party
which default has been declared; (10) a material inaccuracy in any
representation or breach of warranty by Lessee (including any false or
misleading representation or warranty) in any financial statement or Lease
Document, including any omission of any substantial contingent or unliquidated
material liability or material claim against Lessee; (11) the commencement of
any bankruptcy, insolvency, receivership or similar proceeding by or against
Lessee or any of its properties or business (unless, if involuntary,

8



--------------------------------------------------------------------------------



 



the proceeding is dismissed within sixty (60) days of the filing thereof) or the
rejection of this Lease or any other Lease Document in any such proceeding;
(12) the failure by Lessee generally to pay its debts as they become due or its
admission in writing of its inability to pay the same; (13) Lessee shall
(x) enter into any transaction of merger or consolidation, unless Lessee shall
be the surviving entity (such actions being referred to as an “Event”), unless
the surviving entity is organized and existing under the laws of the United
States or any state, and prior to such Event: (A) such person executes and
delivers to Lessor (i) an agreement satisfactory to Lessor, in its sole
discretion, containing such person’s effective assumption, and its agreement to
pay, perform, comply with and otherwise be liable for pursuant to the terms and
conditions of this Lease, all of Lessee’s obligations having previously arisen,
or then or thereafter arising, under any and all of the Lease Documents, and
(ii) any and all other documents, agreements, instruments, certificates,
opinions and filings reasonably requested by Lessor; and (B) Lessor is satisfied
as to the creditworthiness of such person, and as to such person’s conformance
to the other standard criteria then used by Lessor when approving transactions
similar to the transactions contemplated in this Lease; (y) cease to do business
as a going concern, liquidate, or dissolve; or (z) sell, transfer, or otherwise
dispose of all or substantially all of its assets or property; (14) effective
control of Lessee’s voting capital stock, issued and outstanding from time to
time, is not retained by the present holders (unless Lessee shall have provided
thirty (30) days’ prior written notice to Lessor of the proposed disposition and
Lessor shall have consented thereto in writing); or (15) breach by Lessee of any
other covenant, condition or agreement (other than those in items (a)(1)-(14))
under this Lease or any of the other Lease Documents that continues for thirty
(30) days after Lessor’s written notice to Lessee (but such notice and cure
period will not be applicable unless such breach is curable by practical means
within such notice period).
     (b) The occurrence of an Event of Default with respect to any Schedule
shall, at the sole discretion of Lessor, constitute an Event of Default with
respect to any or all Schedules to which it is then a party. Notwithstanding
anything to the contrary set forth herein, Lessor may exercise all rights and
remedies hereunder independently with respect to each Schedule.
16. REMEDIES. (a) If an Event of Default occurs with respect to any Schedule,
the Lessor thereunder may (in its sole discretion) exercise any one or more of
the following remedies with respect to such Schedule and any or all other
Schedules to which such Lessor is then a party: (1) proceed at law or in equity,
to enforce specifically Lessee’s performance or to recover damages; (2) declare
each such Schedule in default, and cancel each such Schedule or otherwise
terminate Lessee’s right to use the Equipment and Lessee’s other rights, but not
its obligations, thereunder and Lessee shall immediately assemble, make
available and, if Lessor requests, return the Equipment to Lessor in accordance
with the terms of this Lease; (3) enter any premises where any item of Equipment
is located and take immediate possession of and remove (or disable in place)
such item (and/or any unattached parts) by self-help, summary proceedings or
otherwise without liability; (4) use Lessee’s premises for storage without
liability; (5) sell, re-lease or otherwise dispose of any or all of the
Equipment, whether or not in Lessor’s possession, at public or private sale,
with or without notice to Lessee, and apply or retain the net proceeds of such
disposition, with Lessee remaining liable for any deficiency and with any excess
being retained by Lessor; (6) enforce any or all of the preceding remedies with
respect to any related Collateral, and apply any deposit or other cash
collateral, or any proceeds of any such Collateral, at any time to reduce any
amounts due to Lessor; (7) demand and recover from Lessee all Liquidated Damages
and all Other Payments whenever the same shall be due; and (8) exercise any and
all other remedies allowed by applicable law, including the UCC. As used herein,
“Liquidated Damages” shall mean the liquidated damages (all of which, Lessee
hereby acknowledges, are damages to be paid in lieu of future Basic Rent and are
reasonable in light of the anticipated harm arising by reason of an Event of
Default, and are not a penalty) described in the first sentence of parts (1) or
(2) of Section 16(b), depending upon the recovery and disposition of the
Equipment leased under the applicable Schedule. Upon the occurrence of the Event
of Default described in Section 15(a)(11) hereof, the remedy provided in Clause
(7) above shall be automatically exercised without the requirement of prior
written notice to Lessee or of any other act or declaration by Lessor, and the
Liquidated Damages described therein shall be immediately due and payable.
     (b) (1) If an Event of Default occurs with respect to any Schedule, if
Lessor recovers the Equipment and disposes of it by a lease or elects not to
dispose of the Equipment after recovery, upon demand, Lessee shall pay to Lessor
an amount equal to the sum of (A) any accrued and unpaid Rent as of the date
Lessor recovers possession of the Equipment, plus (B) the present value as of
such date of the total Basic Rent for the then remaining term of such Schedule,
minus (C) either, as applicable, (i) the present value, as of the commencement
date of any substantially similar re-lease of the Equipment, of the re-lease
rent payable for that period, commencing on such date, which is comparable to
the then remaining term of such Schedule or (ii) the present value, as of that
certain date which may be determined by taking into account Lessor’s having a
reasonable opportunity to remarket the Equipment, of the “market rent” for such
Equipment (as computed pursuant to Article 2A) in the continental United States
on that date, computed for that period, commencing on such date, which is
comparable to the then remaining term of such Schedule; provided, however,
Lessee

9



--------------------------------------------------------------------------------



 



acknowledges that if Lessor is unable after reasonable effort to dispose of the
Equipment at a reasonable price and pursuant to other reasonable terms, or the
circumstances reasonably indicate that such an effort will be unavailing, the
“market rent” in such event will be deemed to be $0.00, but in the event that
Lessor does eventually re-lease or otherwise dispose of the Equipment, it will
apply the net proceeds of such disposition, to the extent received in good and
indefeasible funds, as a credit or reimbursement, as applicable, in a manner
consistent with the applicable provisions of Article 2A. Any amounts discounted
to present value, shall be discounted at the rate of three percent (3%) per
annum, compounded annually.
          (2) If an Event of Default occurs with respect to any Schedule, if
Lessee fails to return the Equipment in the manner and condition required by
this Lease, or Lessor recovers and sells the Equipment, upon demand, Lessee
shall pay to Lessor an amount calculated as the Stipulated Loss Value of the
Equipment (determined as of the next rent payment date after the date of the
occurrence of the subject Event of Default), together with all other Rent due
with respect to the related Schedule as of such determination date, and all
Enforcement Costs (defined in Section 16(c)), less a credit for any disposition
proceeds, if applicable pursuant to the application provisions in the next
sentence. If Lessor demands the Liquidated Damages under this part (2), and
recovers and sells the Equipment, any proceeds received in good and indefeasible
funds shall be applied by Lessor, with respect to the related Schedule: first,
to pay all Enforcement Costs, to the extent not previously paid; second, to pay
to Lessor an amount equal to any unpaid Basic Rent due and payable, together
with the liquidated damage amounts specified in this part (2), to the extent not
previously paid; third, to pay to Lessor any interest accruing on the amounts
covered by the preceding clauses, at the Default Rate, from and after the date
the same becomes due, through the date of payment; and fourth, (A) if the Lessor
under such Schedule is also the Lessor under any other Schedules (whether by
retaining the same, or as Assignee), to satisfy any remaining obligations under
any or all such other Schedules, or (B) if such Lessor is not the Lessor under
any other Schedule, or if Lessee’s obligations to such Lessor under such other
Schedules have been fully and indefeasibly satisfied, to reimburse Lessee for
such amounts to the extent paid by Lessee as liquidated damages pursuant to this
part (2).
     (c) A cancellation of any Schedule shall occur only upon written notice by
Lessor to Lessee. Unless already specifically provided for in Section 16(b), if
an Event of Default occurs with respect to any Schedule, Lessee shall also be
liable for all of the following (“Enforcement Costs”): (1) all unpaid Rent due
before, during or after exercise of any of the foregoing remedies, and (2) all
reasonable legal fees (including consultation, drafting notices or other
documents, expert witness fees, sending notices or instituting, prosecuting or
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor’s rights or remedies, including all expenses incurred in connection with
the return or other recovery of any Equipment in accordance with the terms of
this Lease or in placing such Equipment in the condition required hereby, or the
sale, re-lease or other disposition (including but not limited to costs of
transportation, possession, storage, insurance, taxes, lien removal, repair,
refurbishing, advertising and brokers’ fees), and all other pre-judgment and
post-judgment enforcement related actions taken by Lessor or any actions taken
by Lessor in any bankruptcy case involving Lessee, the Equipment, or any other
person. From and after the date on which an Event of Default occurs, Lessee
shall pay interest to Lessor with respect to all amounts due hereunder until
such amounts are received by Lessor in good funds at a per annum interest rate
that is the lesser of eighteen (18) percent or the maximum rate permitted by
applicable law (the “Default Rate”). No right or remedy is exclusive and each
may be used successively and cumulatively. Any failure to exercise the rights
granted hereunder upon any Default or Event of Default shall not constitute a
waiver of any such right. No extension of time for payment or performance of any
of Lessee’s obligations hereunder shall operate to release, discharge, modify,
change or affect the original liability of Lessee for such obligations, either
in whole or in part. In any action to repossess any Equipment or other
Collateral, Lessee waives any bonds and any surety or security required by any
applicable laws as an incident to such repossession. Notices of Lessor’s
intention to accelerate, acceleration, nonpayment, presentment, protest,
dishonor or any other notice whatsoever (other than as expressly set forth
herein) are waived by Lessee. Any notice given by Lessor of any disposition of
the Equipment or any Collateral or other intended action of Lessor which is
given in accordance with this Lease at least five (5) business days prior to
such action, shall constitute fair and reasonable notice of such action. The
execution of a Schedule shall not constitute a waiver by Lessor of any
pre-existing Default or Event of Default. With respect to any disposition of any
Equipment or Collateral pursuant to this Section, (i) Lessor shall have no
obligation, subject to the requirements of commercial reasonableness, to
clean-up or otherwise prepare the same for disposition, (ii) Lessor may comply
with any Applicable Law in connection with any such disposition, and any actions
taken in connection therewith shall not be deemed to have adversely affected the
commercial reasonableness of any disposition thereof, (iii) Lessor may disclaim
any title or other warranties in connection with any such disposition, and
(iv) Lessee shall remain responsible for any deficiency remaining after Lessor’s
exercise of its remedies and application of any funds or credits against
Lessee’s obligations under any Schedule, and Lessor shall retain any excess
after such application.

10



--------------------------------------------------------------------------------



 



17. ASSIGNMENT. (a) WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR (WHICH CONSENT
SHALL NOT UNREASONABLY BE WITHHELD), LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER
OR ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR
ITS LEASEHOLD INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE
PERMIT THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE; provided, however, that notwithstanding the
foregoing, Lessee may permit the Equipment to be operated or used by
PowerSecure, Inc. in the ordinary course of its business pursuant to a Services
Agreement with its customer. Without limiting the foregoing, (1) Lessee may not
attempt to dispose of any of the Equipment, and (2) Lessee shall (A) maintain
the Equipment free from all Liens, other than Permitted Liens, (B) notify Lessor
immediately upon receipt of notice of any Lien affecting the Equipment, and
(C) defend Lessor’s title to the Equipment. A “Permitted Lien” shall mean any
Lien for Impositions, Liens of mechanics, materialmen, or suppliers and similar
Liens arising by operation of law, provided that any such Lien is incurred by
Lessee in the ordinary course of business, for sums that are not yet delinquent
or are being contested in good faith and with due diligence, by negotiations or
by appropriate proceedings which suspend the collection thereof and, in Lessor’s
sole discretion, (i) do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein, and (ii) for the
payment of which adequate assurances or security have been provided to Lessor.
No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable under each Schedule and
all of the other Lease Documents. (b) Lessor may at any time with or without
notice to Lessee grant a security interest in, sell, assign, delegate or
otherwise transfer (an “Assignment”) all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder, or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an “Assignee”); provided, however, that such Assignee is
not a direct competitor of Lessee. Lessee agrees not to assert against any
Assignee any Abatement (without limiting the provisions of Section 2) or Claim
that Lessee may have against Lessor, and Assignee shall not be bound by, or
otherwise required to perform any of Lessor’s obligations, unless expressly
assumed by such Assignee. Lessor shall be relieved of any such assumed
obligations. If so directed in writing, Lessee shall pay all Rent and all other
sums that become due under the assigned Schedule and other Lease Documents
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee. Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies.
Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment. Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee. (c) Subject always to the
foregoing, this Lease and each Schedule shall inure to the benefit of, and are
binding upon, Lessee’s and Lessor’s respective successors and assigns.
18. MISCELLANEOUS. (a) This Lease, each Schedule, any Riders hereto or thereto
and any commitment letter between the parties, constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
shall not be amended or modified in any manner except by a document in writing
executed by both parties. (b) Any provision of this Lease that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. (c) The representations, warranties and agreements of Lessee
herein shall be deemed to be continuing and to survive the execution and
delivery of this Lease, each Schedule and any other Lease Documents. With
respect to each Schedule, the obligations of Lessee under Sections 8, 9, 10, 12,
13 and 14 hereof, together with any of Lessee’s obligations under the other
provisions of this Lease (as incorporated therein) which have accrued but not
been fully satisfied, performed or complied with prior to the expiration or
earlier cancellation or termination of such Schedule, shall survive the
expiration or earlier cancellation or termination thereof. (d) All of Lessee’s
obligations hereunder and under any Schedule shall be performed at Lessee’s sole
expense. Lessee shall reimburse Lessor promptly upon demand for all reasonable
expenses incurred by Lessor in connection with (1) any action taken by Lessor at
Lessee’s request, or in connection with any option, (2) the filing or recording
of real property waivers and UCCs, (3) any Enforcement Costs not recovered
pursuant to Section 16, (4) all inspections, and (5) all lien search reports
(and copies of filings) requested by Lessor. If Lessee fails to perform any of
its obligations with respect to a Schedule, Lessor shall have the right, but
shall not be obligated, to effect such performance, and Lessee shall reimburse
Lessor, upon demand, for all expenses reasonably incurred by Lessor in
connection with such performance. Lessor’s effecting such compliance shall not
be a waiver of Lessee’s default. (e) Lessee irrevocably appoints Lessor as
Lessee’s attorney-in-fact (which power shall be deemed coupled with an interest)
to: (1) make minor corrections to manifest errors in factual data in any
Schedule and/or any addenda, attachments, exhibits and/or riders to this Lease
or any Schedule; and (2) execute, endorse and deliver any

11



--------------------------------------------------------------------------------



 



documents and checks or drafts relating to or received in payment for any loss
or damage under the policies of insurance required by this Lease, but only to
the extent that the same relates to the Equipment, or are required by titling
agencies in order to reflect Lessor as the owner and/or lienholder with respect
to certificates of title pertaining to motor vehicles (if any) comprising the
Equipment. (f) LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS LEASE. (g) All notices (excluding billings and
communications in the ordinary course of business) hereunder shall be in
writing, personally delivered, delivered by overnight courier service, sent by
facsimile transmission (with confirmation of receipt), or sent by certified
mail, return receipt requested, addressed to the other party at its respective
address stated below the signature of such party or at such other address as
such party shall from time to time designate in writing to the other party; and
shall be effective from the date of receipt. (h) This Lease shall not be
effective unless and until accepted by execution by an officer of Lessor at the
address, in the State of Maryland (the “State”), as set forth below the
signature of Lessor. THIS LEASE AND ALL OF THE OTHER LEASE DOCUMENTS, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE EQUIPMENT. The parties agree that any action or proceeding
arising out of or relating to this Lease may be commenced in any state or
Federal court in the State, and agree that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at the
mailing address below Lessee’s signature, or as it may provide in writing from
time to time, or as otherwise provided under the laws of the State. (i) This
Lease and all of the other Lease Documents may be executed in counterparts.
Photocopies or facsimile transmissions of signatures shall be deemed original
signatures and shall be fully binding on the parties to the same extent as
original signatures. The transfer or possession of the “Original” of this Lease
shall be irrelevant to the full or collateral assignment of, or grant of
security interest in, any Schedule; provided, however, no security interest in
any Schedule may be created through the transfer, possession or control, as
applicable, of any counterpart of such Schedule other than the original thereof,
which shall be identified as the document or record (as applicable) marked
“Original” and all other counterparts shall be marked “Duplicate”. (j) If Lessor
is required by the terms hereof to pay to or for the benefit of Lessee any
amount received as a refund of an Imposition or as insurance proceeds, Lessor
shall not be required to pay such amount, if any Default has occurred and not
been cured or any Event of Default shall have occurred and not been waived by
Lessor. In addition, if Lessor is required by the terms hereof to cooperate with
Lessee in connection with certain matters, such cooperation shall not be
required if a Default or Event of Default has then occurred and is continuing.
(k) To the extent Lessor is required to give its consent or approval with
respect to any matter, the reasonableness of Lessor’s withholding of such
consent shall be determined based on the then existing circumstances; provided,
that Lessor’s withholding of its consent shall be deemed reasonable for all
purposes if (i) the taking of the action that is the subject of such request,
might result (in Lessor’s discretion), in (A) an impairment of Lessor’s rights,
title or interests hereunder or under any Schedule or other Lease Document, or
to the Equipment, or (B) expose Lessor to any Claims or Impositions, or
(ii) Lessee fails to provide promptly to Lessor any filings, certificates,
opinions or indemnities required by Lessor as a condition to such consent.
(l) There is no restriction (either express or implied) on any disclosure or
dissemination of the tax treatment or tax structure of the transactions
contemplated by this Lease or any documents executed in connection herewith.
Further, each party hereto acknowledges that it has no proprietary rights to any
tax matter or tax idea or to any element of the transaction structure
contemplated by this Lease; and each party hereto (and any employee,
representative or agent of any party hereto) may disclose to any and all persons
(without limitation of any kind), the Federal tax treatment and Federal tax
structure of the transaction contemplated by this Lease. This Section 18(l) is
intended to cause the transaction contemplated by this Lease to be treated as
not having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the Code and Section 6111 of the Code and the
Treasury Regulations promulgated thereunder; and shall be construed in a manner
consistent with such purpose.
19. DEFINITIONS AND RULES OF CONSTRUCTION. (a) The following terms when used in
this Lease or in any of the Schedules have the following meanings: (1)
“affiliate”: with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person’s officers, directors, members, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) “applicable law” or “law”: any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,

12



--------------------------------------------------------------------------------



 



directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) “AS IS, WHERE IS”:
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) “business day”: any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address; (5) “governmental authority”: any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign; (6)
“person”: any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (7) “UCC” or “Uniform Commercial Code”: the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code. (b) The following terms
when used herein or in any of the Schedules shall be construed as follows: (1)
“herein,” “hereof,” “hereunder,” etc.: in, of, under, etc. this Lease or such
other Lease Document in which such term appears (and not merely in, of, under,
etc. the section or provision where the reference occurs); (2) “including”:
means including without limitation unless such term is followed by the words
“and limited to,” or similar words; and (3) “or”: at least one, but not
necessarily only one, of the alternatives enumerated. Any defined term used in
the singular preceded by “any” indicates any number of the members of the
relevant class. Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time. Any reference to Lessor or Lessee shall include their permitted
successors and assigns. Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Master Lease
Agreement to be duly executed, under seal, as of the day and year first above
set forth.

                      BB&T EQUIPMENT FINANCE CORPORATION       POWERSECURE, INC.
    Lessor       Lessee    
 
                   
By: 
/s/ Stephen Gray [SEAL] By:  /s/ Christopher T. Hutter [SEAL]  
 
                   
 
Name:  Stephen Gray     Name:  Christopher T. Hutter  
 
Title: Senior Vice President     Title: Chief Financial Officer  

     
600 Washington Avenue
 
1609 Heritage Commerce Court
Suite 201
 
Wake Forest, North Carolina 27587
Towson, Maryland 21204
 
Facsimile: 919-453-1768
Facsimile: 410-825-1691
   

     
 
  Form of Organization: Corporation
 
  Jurisdiction of Organization: Delaware
 
  Organizational No.: 3278285
 
  Federal Employer Identification No.: 84-1557738

14